       Case 1:19-cv-04699-LTS-DCF Document 27 Filed 01/28/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

ITOFFEE R. GAYLE,

                 Plaintiff,

        -v-                                                           No. 19 CV 4699-LTS-DCF

HEARST COMMUNICATIONS, INC.,

                 Defendant.

-------------------------------------------------------x

                                   MEMORANDUM OPINION AND ORDER

                 Plaintiff Ittoffee R. Gayle (the “Plaintiff” or “Gayle”), proceeding pro se and in

forma pauperis, brings this action against Hearst Communications, Inc. (the “Defendant”),

asserting claims of copyright infringement pursuant to 17 U.S.C. section 504; and trademark

infringement and unfair competition pursuant to 15 U.S.C. sections 1114 and 1125(a) and New

York state common law. (See docket entry no. 2, the “Complaint” or “Compl.”.) On November

5, 2019, the Defendant filed a motion to dismiss the complaint for failure to state a claim upon

which relief can be granted pursuant to Federal Rule of Civil Procedure 12(b)(6). (See docket

entry no. 21, the “Motion”.) Plaintiff filed his opposition to Defendant’s motion on January 30,

2020. (See docket entry no. 25, the “Opp.”.) Defendant filed a reply in support of its motion to

dismiss on February 4, 2020. (See docket entry no. 26.)

                 The Court has jurisdiction of this action pursuant to 28 U.S.C. sections 1331 and

1367. The Court has considered carefully all of the parties’ submissions and, for the reasons

stated below, the Defendant’s motion to dismiss the complaint is granted.




GAYLE - MTD                                                VERSION JANUARY 28, 2021                   1
      Case 1:19-cv-04699-LTS-DCF Document 27 Filed 01/28/21 Page 2 of 12




                                            BACKGROUND

               The following recitation of relevant facts is drawn from the Complaint, and from

documents relied upon by, integral to, or incorporated by reference into the Complaint.

               Defendant Hearst Communications Inc. owns ELLE magazine (the “Magazine”).

(Compl. at 5.) The Magazine’s August 2017 US Edition published, on page 169, a photograph,

taken by photographer Terry Tsolis, of model Lameka Fox posing on a rock displaying the

graffitied phrase “Art We All One.” (Id. at 5, 8, the “Photograph”.)

               Gayle alleges that he owns a trademark in the words “Art We All” under the

registration number 5108721 (the “Mark”) “along with the original works of art of the copyright

registrations VA2006958 [and] VA2088822 [which appear] on page 169 of the August 2017

ELLE US Edition.” (Id. at 5.) Defendant registered his trademark for the words “Art We All”

on December 27, 2016, under the international class 35, for “[r]etail store services featuring

works of art.” (See Declaration of Nina Shah, docket entry no. 22, (“Shah Decl.”) at Ex. D.) 1

The trademark registration claims that “[t]he mark consists of standard characters without claim

to any particular font style, size, or color.” (Id.) The records for Plaintiff’s copyright registration

numbers VA2006958 and VA2088822 indicate a registered “photograph” and a group of 13

photos, respectively. (See Shah Decl. at Ex. C.) Gayle does not proffer the specific original

works he used to register the copyrights.




1
       The Court considers the copyright and trademark registration records appended as
       Exhibits to the Shah Decl. in connection with the instant motion to dismiss because
       Plaintiff’s complaint “relies heavily upon [the records’] terms and effect, thereby
       rendering the [records] integral to the complaint.” See DiFolco v. MSNBC Cable L.L.C.,
       622 F.3d 104, 111 (2d Cir. 2010) (internal quotation marks omitted).




GAYLE - MTD                                        VERSION JANUARY 28, 2021                          2
      Case 1:19-cv-04699-LTS-DCF Document 27 Filed 01/28/21 Page 3 of 12




                                            DISCUSSION

               When evaluating a motion pursuant to Federal Rule of Civil Procedure 12(b)(6) to

dismiss a complaint, the Court accepts as true the nonconclusory factual allegations in the

complaint and draws all reasonable inferences in the plaintiff’s favor. Roth v. Jennings, 489

F.3d 499, 501 (2d Cir. 2007). A plaintiff’s complaint must contain “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a

Rule 12(b)(6) motion to dismiss, a complaint must plead “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A proper

complaint cannot simply recite legal conclusions or bare elements of a cause of action; the

plaintiff must plead specific facts that “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” Id.

               The Court is obligated to construe pro se pleadings liberally, Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they suggest.”

Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994). However, “the basic requirements of Rule

8 apply to self-represented and counseled plaintiffs alike[,]” Wynder v. McMahon, 360 F.3d 73,

79, n.11 (2d Cir. 2004), and “threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir.

2010) (internal citation omitted). The Court may not “invent factual allegations” that plaintiff

has not pleaded. Id.




GAYLE - MTD                                       VERSION JANUARY 28, 2021                            3
      Case 1:19-cv-04699-LTS-DCF Document 27 Filed 01/28/21 Page 4 of 12




Copyright Claims

               Gayle argues that Defendant’s publishing of the Photograph in the Magazine

infringed on his copyright because it was “without permission, compensation, or attribution to

the Plaintiff.” (Compl. at 5.) To establish copyright infringement, a plaintiff must show “(1)

ownership of a valid copyright, and (2) copying of constituent elements of the work that are

original.” Crane v. Poetic Prods. Ltd, 593 F. Supp. 2d 585, 590 (S.D.N.Y.), aff’d, 351 F. App’x

516 (2d Cir. 2009). To meet the pleading requirements of Federal Rule of Civil Procedure 8(a),

a complaint pleading copyright infringement “must plead with specificity the acts by which a

defendant has committed copyright infringement . . . Specifically, a plaintiff must allege (1)

which specific original works are the subject of the copyright claim; (2) that the plaintiff owns

the copyrights in those works; (3) that the copyrights have been registered in accordance with the

statute; and (4) by what acts [and] during what time the defendant infringed the copyright.”

Gayle v. Larko, No. 18 cv 03773-ER, 2019 WL 4450551, at *3 (S.D.N.Y. Sept. 17, 2019)

(internal citations omitted).

               Gayle’s copyright infringement claim fails to meet the threshold requirement of

identifying the specific original works that are the subject of his copyright claim. In his

opposition to the Motion, Gayle claims to have a copyright for “visual material” consisting of

“artistic graffiti style depiction” of certain images including the phrase “Art We All.” See Opp.

at 1-2. However, Gayle admits that he did not take the Photograph, and fails to identify the

copyrighted “visual material” that the Magazine has allegedly copied. He also fails to explain

what elements of his copyrighted work the Magazine has copied or incorporated into its

Photograph, or how the Magazine’s Photograph is even similar to his copyrighted visual image.

Gayle’s mere identification of two copyright registration numbers, which themselves refer to a




GAYLE - MTD                                       VERSION JANUARY 28, 2021                          4
       Case 1:19-cv-04699-LTS-DCF Document 27 Filed 01/28/21 Page 5 of 12




registered “photograph” and a group of 13 photos, is insufficient to carry his burden of

demonstrating that the Magazine infringed on his copyrighted material. Indeed, his failure to

disclose the visual images allegedly protected is fatal to his copyright claim. See, Larko 2019

WL 4450551, at *3 (granting motion to dismiss copyright infringement claim where Gayle’s

complaint failed to “provide the specific original works he used to register the copyrights” and,

therefore, the court had “no original works to compare [defendant’s] use of the phrase [‘Art We

All’] to . . .”).

                    In any event, Gayle’s argument that he “own[s] the registrations for the

copyrightable works associated with ‘ART WE ALL’/‘ARTWEALL’ and its variations[,]”, Opp.

at 2, is unavailing because “[o]n its face, the phrase [‘Art We All’] is not copyrightable.” Larko,

2019 WL 4450551, at *3 (citing Moody v. Morris, 608 F. Supp 2d 575, 579 (S.D.N.Y. 2009)

(“[I]t is axiomatic that words, short phrases, titles, and slogans are not subject to copyright, even

if they can be trademarked”)).

                    For these reasons, the Defendant’s motion is granted insofar as it seeks the

dismissal of Gayle’s copyright claim.

Trademark Claims

                    Gayle also asserts claims under the Lanham Act for trademark infringement and

unfair competition, alleging that the Defendant infringed on his trademark of the words “Art We

All.” Section 32 of the Lanham Act prohibits any person from “us[ing] in commerce any

reproduction, counterfeit, copy, or colorable imitation of a registered mark in connection with the

sale, offering for sale, distribution, or advertising of any goods or services on or in connection

with which such use is likely to cause confusion, or to cause mistake, or to deceive[.]” 15

U.S.C.A. §1114 (1)(a) (Westlaw through P.L. 116-259). Similarly, the Lanham Act’s unfair




GAYLE - MTD                                           VERSION JANUARY 28, 2021                          5
      Case 1:19-cv-04699-LTS-DCF Document 27 Filed 01/28/21 Page 6 of 12




competition provision, Section 43(a), prohibits a person from “us[ing] in commerce any word,

term, name, symbol, or device, or any combination thereof . . . which . . . is likely to cause

confusion . . . as to the origin, sponsorship, or approval of his or her goods[.]” Id. at §1125(a)(1)

(Westlaw through P.L. 116-259). Claims under both provisions of the Lanham Act are

considered trademark infringement and are evaluated in the same way. Louis Vuitton Malletier

S.A. v. Dooney & Bourke, Inc., 454 F.3d 108, 114 (2d Cir. 2006).

               To prevail on a trademark infringement claim under the Lanham Act, a plaintiff

must allege facts demonstrating that (1) the plaintiff has “a valid mark that is entitled to

protection under the Lanham Act; and that (2) the defendant used the mark, (3) in commerce, (4)

in connection with the sale or advertising of goods and services, (3) without the plaintiff’s

consent.” Transcience Corp. v. Big Time Toys, LLC, 50 F. Supp. 3d 441, 449 (S.D.N.Y. 2014).

Additionally, a plaintiff must demonstrate that the defendant’s use of the mark at issue is likely

to cause confusion for a large number of purchasers as to the “affiliation, connection or

association of defendant with plaintiff, or as to the origin, sponsorship, or approval of the

defendant’s goods, services, or commercial activities by plaintiff.” 1-800 Contacts, Inc. v.

WhenU.Com, Inc., 414 F.3d 400, 407 (2d Cir. 2005) (quoting 15 U.S.C. § 1125(a)(1)(A))

(internal alterations and quotations omitted). In determining whether confusion has been

sufficiently pled, the Second Circuit has identified the following factors for courts to consider: 1)

the strength of the trademark; 2) the degree of similarity between the two marks; 3) the proximity

of the products and their competitiveness with one another; 4) evidence that the prior owner may

‘bridge the gap’ by developing a product for sale in the market of the alleged infringer’s product;

5) evidence of actual consumer confusion; 6) evidence that the defendant adopted the imitative

mark in bad faith; 7) the quality of the defendant’s product; and 8) the sophistication of




GAYLE - MTD                                        VERSION JANUARY 28, 2021                          6
      Case 1:19-cv-04699-LTS-DCF Document 27 Filed 01/28/21 Page 7 of 12




consumers in the relevant market. See Polaroid Corp. v. Polarad Elecs. Corp., 287 F.2d 492, 495

(2d Cir. 1961).

                  Although Gayle’s ownership of a trademark registration certification entitles him

to a presumption in favor of the validity of his trademark, see Blue & White Food Prod. Corp. v.

Shamir Food Indus., Ltd., 350 F. Supp. 2d 514, 518 (S.D.N.Y. 2004), Plaintiff has failed to plead

facts sufficient to allege plausibly the requisite risk of customer confusion as required by

Twombly and Iqbal. Aside from alleging that Elle Magazine “reaches over 29 million influential

readers, users, fans and followers across all platforms[,]” Compl. at 6, Gayle does not allege any

facts relating to or from which the Court could infer even under a liberal construction that the

Defendant’s alleged infringement on the Mark was likely to cause customer confusion. As the

Defendant correctly points out, the Complaint is entirely devoid of any factual allegation to

“suggest that consumers have ever come into contact with the [Mark], much less to suggest that

the [Mark] has any significance to consumers.” Motion at 11. The Complaint also does not

proffer any facts about Gayle’s purported business; the nature of competition between his

purported business and ELLE Magazine; or any overlap between consumers of Gayle’s business

and readers of ELLE Magazine. See Id. at 11-12.

                  In his opposition, Gayle attempts to cure his pleading deficiency by submitting

that the Polaroid factors involving similarity of the marks, closeness of the products, and the

Defendant’s motive and bad faith warrant a finding of customer confusion. 2 First, Gayle argues

that the two marks at issue here are both similar and close because they are both “graffiti-like”



2
       The Court may consider new facts and arguments raised in a pro se litigant’s opposition
       papers to a motion to dismiss, so long as they are consistent with the complaint. See
       Walker v. Schult, 717 F.3d 119, 122 n.1 (2d Cir. 2013) (“A district court deciding a
       motion to dismiss may consider factual allegations made by a pro se party in his papers
       opposing the motion.”).


GAYLE - MTD                                        VERSION JANUARY 28, 2021                           7
      Case 1:19-cv-04699-LTS-DCF Document 27 Filed 01/28/21 Page 8 of 12




artistic expressions that “depict a particular urban mood and atmosphere,” and that the

Defendant’s alleged infringement resulted in customer confusion because “the Defendant did not

just use a similar mark, they used the actual Mark in their Photograph.” Opp. at 2. However, not

only do Gayle’s conclusory arguments fail to demonstrate how the Defendant’s use of the Mark

caused customer confusion “as to the source, sponsorship, affiliation, connection, or

identification” of the Mark, see Star Indus., Inc. v. Bacardi & Co., 412 F.3d 373, 383 (2d. Cir.

2005) (quotations omitted), but he also does not address the differences between the Mark and

the phrase depicted in the Photograph. Gayle’s trademark registration certification identifies his

trademark as the phrase “ART WE ALL” in “standard characters without claim to any particular

font style, size or color.” Shah Decl. at Exh. D. Without more than vague, conclusory

allegations concerning the compatibility of the marks, Gayle’s arguments that the Polaroid

factors regarding similarity of mark and closeness of products do not weigh in favor of a

probability of customer confusion. Indeed, “even if the phrases are similar, at best, the use of a

common phrase is not a per se trademark violation absent some showing that the use of that

phrase will cause confusion.” Gayle v. Allee, No. 18 CIV. 3774 (JPC), 2021 WL 120063, at *4

(S.D.N.Y. Jan. 13, 2021) (rejecting identical arguments made by Gayle regarding similarity of

mark and closeness of products in support of his argument that defendants’ alleged infringement

of Gayle’s trademark “ART WE ALL” resulting from defendants’ use of the phrase “ART WE

ALL ONE” caused customer confusion sufficient to state a claim for trademark infringement and

defeat a motion to dismiss).

               Gayle’s argument that the Polaroid factor considering whether an alleged

infringer’s motive is driven by bad faith is similarly insufficient to give rise to a plausible

inference of likelihood of customer confusion here. In his opposition, Gayle argues that the




GAYLE - MTD                                        VERSION JANUARY 28, 2021                          8
      Case 1:19-cv-04699-LTS-DCF Document 27 Filed 01/28/21 Page 9 of 12




Defendant’s bad faith is evident because “[t]he Plaintiff registered the Mark and copyrighted the

design under a very similar name before the Defendant’s copying.” Opp. at 2. The mere fact

that a trademark had been registered before it was allegedly infringed is not sufficient to support

an inference of bad faith on the part of the alleged infringer. See Major League Baseball Props,

Inc. v. Opening Day Prods., Inc., 385 F.Supp. 2d 256, 268 (S.D.N.Y. 2005) (“Defendant’s

argument that plaintiffs were aware of their mark is not dispositive and does not give rise to a

necessary inference of bad faith, because adoption of a trademark with actual knowledge of

another’s prior registration of a very similar mark may be consistent with good faith.”) (internal

quotations omitted). Gayle has not alleged that the Defendant knew, or should have known, of

Gayle or his registration of the Mark, much less has he proffered facts supporting an inference of

Defendant’s intent to confuse customers, deceive, or otherwise act in bad faith as opposed to a

mere “intent to copy” the Mark. See Starbucks Corp. v. Wolfe’s Borough Coffee, Inc., 588 F.3d

97, 117 (2d Cir. 2009); see also Larko, 2019 WL 4450551, at *3 (“Gayle alleges that Defendants

capitalized on the Mark’s brand name recognition in relation to promoting art gallery services . .

. But he does not plead that it would cause confusion as to the source of the Mark. These are

conclusory allegations that fail to raise a ‘serious question’ as to a likelihood of confusion.”)

(internal quotations omitted). Furthermore, as noted above, Plaintiff has failed to identify any

copyrighted work that Defendant allegedly copied. In light of these pleading deficiencies, and a

lack of any facts addressing the remaining Polaroid factors, the Court finds that Gayle has failed

to sufficiently plead the likelihood of customer confusion in support of his trademark

infringement claims.




GAYLE - MTD                                        VERSION JANUARY 28, 2021                           9
       Case 1:19-cv-04699-LTS-DCF Document 27 Filed 01/28/21 Page 10 of 12




               For these reasons, Defendant’s motion is granted to the extent it seeks the

dismissal of Plaintiff’s trademark infringement and unfair competition claims under the Lanham

Act.

State Law Claims

               In his complaint, Gayle also asserts claims for “unfair competition and trademark

infringement under related state laws.” See Compl. at 6. Where a court is considering federal

claims brought by a plaintiff, the court has supplemental jurisdiction of “all other claims that are

so related to claims in the action within [the court’s] original jurisdiction”—here, the federal

copyright and trademark claims brought by Plaintiff—“that they form part of the same case or

controversy . . .” 28 U.S.C.A. §1367(a) (Westlaw through P.L. 116-259). A court may decline

to exercise supplemental jurisdiction of any related claims upon dismissing a plaintiff’s federal

claims over which it has original jurisdiction. However, the Court may choose to exercise

supplemental jurisdiction if it determines that doing so is proper after “balanc[ing] the traditional

‘values of judicial economy, convenience, fairness, and comity.’” Kolari v. N.Y.-Presbyterian

Hosp., 455 F.3d 118, 122 (2d Cir. 2006). Here, declining to exercise jurisdiction of Gayle’s state

unfair competition and trademark claims would be contrary to the values of judicial economy,

convenience, and fairness, and the exercise of jurisdiction to address them on the merits is

consistent with comity. An unfair competition claim under New York common law requires

fulfillment of all of the elements of a Lanham Act unfair competition claim, with the additional

requirement of a showing of bad faith. Luxsoma LLC v. Leg Res., Inc., 289 F. Supp. 3d 514,

526-27 (S.D.N.Y. 2018). As explained above, Plaintiff has failed to plead facts supporting

essential elements of his Lanham Act claim and the Defendant’s bad faith, and thus necessarily

fails to plead viable unfair competition and trademark claims under New York law.




GAYLE - MTD                                       VERSION JANUARY 28, 2021                          10
     Case 1:19-cv-04699-LTS-DCF Document 27 Filed 01/28/21 Page 11 of 12




Accordingly, The Court’s continued exercise of jurisdiction is proper and, for the reasons

explained above, the Defendant’s motion is granted insofar as it seeks that dismissal of Gayle’s

state law claims.

                                            CONCLUSION

               For the foregoing reasons, the Defendant’s motion to dismiss the Plaintiff’s

complaint is granted. Although leave to amend a complaint should be freely given “when justice

so requires,” Fed. R. Civ. P. 15(a)(2), “it is within the sound discretion of the district court to

grant or deny leave to amend.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir.

2000). Here, leave to amend the complaint is unwarranted because Plaintiff has neither

requested permission to amend his complaint nor given any indication that he is ready and able

to plead facts that would cure the substantive defects identified in the instant motion to dismiss,

such that leave to amend would not be futile. For these reasons, Plaintiff’s complaint is

dismissed with prejudice.

               This memorandum order resolves docket entry no. 20. The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in good

faith, and therefore in forma pauperis status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444–45 (1962).




GAYLE - MTD                                        VERSION JANUARY 28, 2021                           11
     Case 1:19-cv-04699-LTS-DCF Document 27 Filed 01/28/21 Page 12 of 12




              The Clerk of Court is respectfully directed to enter judgment and close this case.

Chambers will mail a copy of this Memorandum Opinion and Order to Gayle.



       SO ORDERED.

Dated: New York, New York
       January 28, 2021


                                                          /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          United States District Judge

Mail to:

Itoffee R. Gayle
2010 Powell Avenue
Apt. 2F
Bronx, NY 10472




GAYLE - MTD                                     VERSION JANUARY 28, 2021                       12
